           Case 1:19-cv-02978-CJN Document 32 Filed 02/18/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  GWICH’IN STEERING COMMITTEE,
  ALASKA WILDERNESS LEAGUE,
  DEFENDERS OF WILDLIFE, and THE
  WILDERNESS SOCIETY,

                  Plaintiffs,
                                                            Civ. A. No. 19-2978 (CJN)
           v.

  U.S. DEPARTMENT OF THE INTERIOR,
  U.S. BUREAU OF LAND MANAGEMENT,
  and U.S. FISH AND WILDLIFE SERVICE,

                  Defendants.


                                      JOINT STATUS REPORT

         The parties, by and through counsel, submit the following Joint Status Report pursuant to

the Court’s Order dated January 28, 2020.

                                The Status of Plaintiffs’ FOIA Requests

         This matter involves a total of nine Freedom of Information Act (FOIA) requests that

Plaintiffs submitted to three separate components of the Department of the Interior: (1) four

requests to the Alaska State Office of U.S. Bureau of Land Management (BLM); (2) four

requests to the Office of the Secretary of the Department of the Interior (OS); and (3) a single

request to the Alaska Region of the U.S. Fish and Wildlife Service (FWS). Since the parties’

second Joint Status Report dated January 17, 2020, BLM, OS, and FWS have all released two

interim record productions and Plaintiffs have emailed to discuss specific concerns with previous

disclosures. Parties continue to work towards the resolution of outstanding issues as described

below.
          Case 1:19-cv-02978-CJN Document 32 Filed 02/18/20 Page 2 of 6



                                       The BLM Requests

       BLM issued a response for the “BLM S.O. 3355 Request” (BLM-2019-00324) on

October 15, 2019. Parties are working together to address Plaintiffs’ concerns regarding the

sufficiency of BLM’s response to BLM S.O. 3355 Request. Parties will attempt to resolve this

dispute without the Court’s involvement.

       For the “BLM Government Shutdown Request” (BLM-2019-00963), BLM released 671

responsive pages of the 1,000 total potentially responsive pages on December 19, 2019. BLM

subsequently released a second batch of records totaling 1,114 pages responsive to the BLM

Government Shutdown Request and the “BLM Draft EIS Deliverable Request” (BLM-2019-

00383) on January 30, 2020. This release completed production for the BLM Government

Shutdown Request, and was the first interim production of 831 pages of responsive records for

the BLM Draft EIS Deliverable Request. As the productions proceed, the parties will continue to

confer on any open issues concerning the sufficiency of completed productions and attempt to

resolve disputes without the Court’s involvement.

       BLM has completed searches for the two outstanding BLM requests. Defendants

estimated a total of 13,819 potentially responsive pages remain for the two requests: 4,419 pages

for the BLM Draft EIS Deliverable Request and 9,400 pages for the “BLM Seismic

Communications Request” (BLM-2019-00483) in the January 17, 2020 Joint Status Report.

Currently, Defendants have committed to a processing rate of 500 pages per month. Parties do

not agree on the processing rate for these remaining requests; their positions are set out below.

       Defendants Position

       The BLM Alaska FOIA office’s resources are already overextended as it processes

requests for this case, for the related Defenders of Wildlife v. DOI, et al., Civ. A. No. 18-2572

(CJN) (Defenders) case, and for dozens of other related requests that are not in litigation. The


                                                 2
          Case 1:19-cv-02978-CJN Document 32 Filed 02/18/20 Page 3 of 6



fastest rate at which BLM Alaska can process potentially responsive records is the current rate of

500 pages per month. However, BLM is willing to work with Plaintiffs to further narrow and/or

prioritize material within each request, so that material of most interest to Plaintiffs is provided

first, and which will likely shorten the overall time required to process all records of interest.

       Plaintiffs Position

       Disclosure at a rate of 500 pages per month will take over 2.5 years for these requests.

Plaintiffs stress that this is too long as the records are relevant to an ongoing administrative

proceeding and are sought to increase public understanding and engagement now, and to provide

public oversight of BLM’s activities related to the implementation of an oil and gas leasing

program on the Coastal Plain of the Arctic National Wildlife Refuge. After Plaintiffs receive

Defendants’ search parameters, they will work with Defendants to facilitate timely disclosure

and may be able to prioritize records or narrow the scope of the searches to reduce the number of

documents that must be produced. Plaintiffs may also seek quicker release of these records.

       Parties’ Agreement on Processing the BLM Draft EIS Deliverable Request and the BLM
       Seismic Communications Request

       While parties do not agree on the disclosure rate for these requests, in an attempt to

resolve this issue without Court involvement, Defendants commit to provide the Plaintiffs with

the search parameters for these requests by February 24, 2020. Parties will work collaboratively

after Plaintiffs’ receipt of the search parameters.

                                         The OS Requests

       The OS issued a final response for the “DOI Government Shutdown Request” (OS-2019-

00520) on October 15, 2019. As with the BLM S.O. 3355 Request, Parties are working together

to address Plaintiffs’ concerns regarding the sufficiency of OS’s response to DOI Government

Shutdown Request. Parties will attempt to resolve this dispute without the Court’s involvement.



                                                  3
          Case 1:19-cv-02978-CJN Document 32 Filed 02/18/20 Page 4 of 6




       The OS completed its production and issued a final response for the “DOI Porcupine

Caribou Herd Request” (OS-2019-0378) releasing 35 pages on January 14, 2020. Plaintiffs

emailed Defendants detailing their concerns about the sufficiency of OS’s response to the DOI

Porcupine Caribou Herd Request on January 22, 2020. Defendants have yet to substantively

respond to this email, but previously indicated their willingness to work with Plaintiffs on these

issues. Defendants intend to generate a response to Plaintiffs’ concerns by February 21, 2020.

       The OS produced records for the “DOI S.O. 3355 Request” (OS-2019-0314) totaling 469

pages and the “DOI Seismic Communications Request” (OS-2019-0565) totaling 742 pages on

February 10, 2020. The OS commits to conduct supplemental searches for all the OS requests

described in this section. Parties commit to work together to develop terms and parameters for

the supplemental searches and a supplemental production schedule for additional records. The

OS commits to provide the Plaintiffs with the search parameters for all the OS requests by

February 28, 2020 to facilitate this discussion. The OS commits to produce all records gathered

as of the date of this filing by the end of March 2020. As noted above, the parties plan to confer

on any open issues as Defendants’ productions proceed.

                                        The FWS Request

       As detailed in the December 13th Joint Status Report, the parties disagree about the extent

to which the Plaintiffs’ request to FWS — the “FWS Seismic Communications Request” (FWS-

2019-00782) — overlaps with another FWS request at issue in the Defenders case also before

this Court. Parties have yet to resolve this issue,1 but are working to narrow this issue.



1
 The parties maintain their respective position statements from the December 13, 2019 Joint
Status Report.


                                                  4
          Case 1:19-cv-02978-CJN Document 32 Filed 02/18/20 Page 5 of 6



Defendants emailed Plaintiffs a description of the search process and the search parameters on

January 31, 2020. Plaintiffs requested subsequent searches be performed and the resultant

records be released concurrent with the Defenders’ litigation on February 13, 2020. Parties will

attempt to resolve the matter without Court involvement.

       For the time being, parties agree to carry out their current agreement outlined in the

December 13th Joint Status Report. Plaintiffs received the most recent FWS disclosure from the

Defenders case on January 31, 2020.

                             The Parties’ Joint Proposed Schedule

       The parties request that the Court direct the parties to file another Joint Status Report on

or before March 18, 2020, to update the Court on the status of Defendants’ productions and any

other issues the parties wish to bring to the Court’s attention, and to propose a schedule for

further proceedings. A proposed order adopting the terms of this status report is attached.




                                                 5
         Case 1:19-cv-02978-CJN Document 32 Filed 02/18/20 Page 6 of 6



Dated: February 18, 2020                   Respectfully submitted,

 /s/ Maresa Jenson                         TIMOTHY J. SHEA
Maresa Jenson (AK Bar No. 1805048)         D.C. Bar 437437
Valerie Brown (AK Bar No. 9712099)         United States Attorney
(pro hac vice)
TRUSTEES FOR ALASKA                        DANIEL F. VAN HORN
1026 W. Fourth Avenue, Suite 201           D.C. Bar 924092
Anchorage, AK 99501                        Chief, Civil Division
Phone: (907) 276-4244
mjenson@trustees.org                       By: /s/ Daniel P. Schaefer
vbrown@trustees.org                        DANIEL P. SCHAEFER
                                           D.C. Bar 996871
 /s/ David Bahr                            Assistant United States Attorney
David Bahr (D.C. Bar No. OR0001)           555 4th Street, N.W.
Bahr Law Offices, P.C.                     Washington, D.C. 20530
1035 ½ Monroe Street                       (202) 252-2531
Eugene, OR 97402                           Daniel.Schaefer@usdoj.gov
(541) 556-6439
davebahr@mindspring.com                    Counsel for Defendants

Counsel for Plaintiffs




                                       6
